Citation Nr: 0733172	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  04-41 808A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a compensable initial rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1960 to 
August 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Jackson, Mississippi.  

In a January 2007 statement, the veteran raised a claim for 
entitlement to service connection for tinnitus.  The Board 
refers this issue to the RO for appropriate consideration.


REMAND

The veteran has appealed the initial rating assigned for his 
service connected hearing loss following a grant of service 
connection.  He last underwent a VA audiology examination in 
2006.  However, the examiner was unable to elicit decibel 
readings or a speech discrimination score for the left ear 
due to inconsistent behavior.  The Board finds that an 
additional examination is warranted in order to determine the 
level of severity of the bilateral hearing loss.  The veteran 
is instructed to fully cooperate during the VA examination.  
Refusal to cooperate may be considered as a failure to report 
for purposes 38 C.F.R. § 3.655 (2007).

Further, the record reveals that the veteran has not received 
the notice required under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2007).  Notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must 
accomplish the following: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  The notice requirement 
is applicable to all aspects of the claim, to include 
potential disability ratings.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In October 2003, the RO notified the veteran what evidence 
was necessary to establish his claim for service connection.  
However, the veteran has now filed a notice of disagreement 
with the initial rating assigned to his disability.  He has 
not received sufficient notice as to the criteria by which 
his disability is rated.  Thus, this case must also be 
remanded to afford the veteran adequate notice regarding the 
rating criteria.

Accordingly, the case is hereby REMANDED to the RO via the 
Appeals Management Center in Washington, DC for the following 
actions:

1.  The veteran should be notified of the 
information and evidence necessary to substantiate 
his claim for a higher initial rating.  He should 
also be notified of information and evidence that 
VA will seek to provide and information and 
evidence that he is expected to provide.  The 
veteran should be asked to provide any evidence in 
his possession that pertains to the claim.  

2.  The veteran should be scheduled for an 
audiological examination in order to determine the 
current level of disability of his bilateral 
hearing loss.  The claims folder should be made 
available to the examiner.  The examiner should 
describe the medical findings of record pertaining 
to the bilateral ear disability. 
    
3.  After completing the requested development, the 
RO should again review the record and readjudicate 
the claim.  If any benefit sought on appeal remains 
denied, the veteran and his representative should 
be furnished a supplemental statement of the case 
(SSOC).  An appropriate time should be given for 
them to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



